—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Greenberg, J.), rendered August 18, 1999, convicting him of robbery in the first degree (three counts), after a non-jury trial, and imposing sentence.
*614Ordered that the judgment is affirmed.
The defendant’s contention that his waiver of the right to a jury trial was inadequate is not preserved for appellate review (see, CPL 470.05 [2]; People v Magnano, 77 NY2d 941, cert denied 502 US 864; People v Ospina, 192 AD2d 680). In any event, the defendant knowingly, voluntarily, and intelligently executed a written waiver in open court (see, CPL 320.10 [2]; People v Davidson, 136 AD2d 66, 69).
The defendant’s contention that he was denied the effective assistance of counsel is without merit. Viewing the defense counsel’s performance in its entirety, the defendant received meaningful representation (see, People v Benevento, 91 NY2d 708).
The defendant’s remaining contention is without merit. Santucci, J. P., Florio, H. Miller and Schmidt, JJ., concur.